It is hereby ordered that the order so appealed from is unanimously reversed on the law and the matter is remitted to Supreme Court, Onondaga County, for further proceedings in accordance with the following memorandum: Defendant appeals from an order denying his application for resentencing under the 2009 Drug Law Reform Act (CPL 440.46). We agree with defendant that Supreme Court erred in determining that he was ineligible for resentencing because he had previously been released on parole and at the time of his application was reincarcerated for violating his parole (see People v Paulin, 17 NY3d 238 [2011]). Further, because defendant was incarcerated at the time of his application, the fact that he was subsequently re-released on parole does not render his application moot (see People v Santiago, 17 NY3d 246 [2011]). We therefore reverse the order and remit the matter to Supreme Court for further proceedings on defendant’s application for resentencing pursuant to CPL 440.46. Present — Scudder, PJ., Fahey, Garni, Green and Gorski, JJ.